Citation Nr: 1638036	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-09 638	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a Board hearing in April 2016.  A hearing transcript is of record.


FINDING OF FACT

The Veteran's service-connected disabilities at least as likely as not render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

For purposes of meeting percentage thresholds for TDIU eligibility, disabilities of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; or disabilities affecting a single body system are considered as one disability. 38 C.F.R. § 4.16(a).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In the instant appeal, service connection has been in effect for a primary disability of type II diabetes mellitus (DMII), rated as 20 percent disabling; and for associated disabilities of mild peripheral arterial disease, rated as 40 percent disabling; peripheral neuropathy of each lower extremity, both rated as 10 percent disabling; and peripheral neuropathy of each upper extremity, both rated as noncompensable; since at least October 18, 2010.  Service connection has been in effect for peripheroartery disease of the bilateral extremities, both rated as 20 percent disabling, since August 4, 2013.  The Veteran has had at least a combined 60 percent disability rating for his DMII associated disabilities for the entire appellate period.  As the service-connected disabilities all arise from a common etiology, namely as disabilities caused by DMII, they are deemed to be a single disability for purposes of TDIU eligibility.  Thus, the disability percentage criteria for schedular TDIU eligibility are met.   

In his January 2011 formal claim for a TDIU, the Veteran indicated that he could not work as a result of his service-connected disabilities.  He reported that he last worked in September 1999.  He also reported having completed four years of college education, but did not have any other type of education or training. 

In the report of a June 2011 VA examination, a VA examiner gave the opinion that the Veteran was able to obtain, perform, and secure sedentary work, but that he should avoid prolonged walking or prolonged standing.  

In a subsequent March 2013 VA examination report, the VA examiner opined that the Veteran's peripheroartery disease and peripheral diabetic neuropathy interfered with his ability to obtain a full-time job, but that he could perform part-time employment that did not require prolonged standing or walking.  

During his April 2016 Board hearing, the Veteran testified that his previous employment required quick movement and physical strength and that he could no longer perform his employment duties.  

Although the VA examiner opined that the Veteran could essentially do part-time, sedentary work, "substantially gainful employment" is defined as work which is more than marginal.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Based on the evidence, it is not clear that the type of work the Veteran could do, as described by the examiner, would meet that requirement given the described part-time nature and the restrictions involved.  Thus, the evidence is at least in equipoise with respect to whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

Reasonable doubt is resolved in the Veteran's favor and his claim for a TDIU is granted.  38 U.S.C.A. § 5107.  




ORDER


Entitlement to a TDIU is granted.



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


